Affirmed and Opinion Filed April 8, 2022.




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00637-CV

        ROBERT M. MOORE AND REBECCA MOORE, Appellants
                            V.
               THE BRIDGES ON TRAVIS, Appellee

                 On Appeal from the County Court at Law No. 2
                            Grayson County, Texas
                     Trial Court Cause No. 2020-2-072CV

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      Appellants Robert M. Moore and Rebecca Moore appeal the trial court’s final

judgment for appellee The Bridges on Travis. Appellee brought a forcible detainer

action against appellants after they failed to pay rent under their lease and refused to

vacate the property. In two issues, appellants contend the trial court violated Mr.

Moore’s due process rights by failing to appoint an interpreter for the deaf and erred

in admitting testimony from appellee’s witness. We affirm the trial court’s judgment.

                                  BACKGROUND

      Appellants leased an apartment from appellee in April 2019. In October of

2019, appellants renewed their lease. Their new lease term began on December 1,
2019. Appellants stopped paying rent in January 2020. Appellee hand-delivered a

notice to vacate to appellees on January 9, 2020. The notice indicated that appellees

owed $990.26 in unpaid rent, utilities, and late fees. When appellants did not vacate

the property, appellee filed a forcible detainer action in justice court, which entered

judgment for appellee.

      Appellants appealed to the county court. The county court held a trial and

received testimony from appellee’s property manager and attorney, and from

appellants. Throughout the trial, Mr. Moore voiced his inability to hear various

statements by the court and witnesses. The county court issued a final judgment

awarding appellee unpaid rent and attorney’s fees, and a writ of possession. This

appeal followed.

                                     ANALYSIS

      In two issues, appellees contend the trial court violated Mr. Moore’s due

process rights by failing to appoint an interpreter for the deaf and erred in permitting

appellee’s property manager to testify. We review each of these issues for an abuse

of discretion. See Serv. Corp. Int’l v. Guerra, 348 S.W.3d 221, 235 (Tex. 2011) (“We

review a trial court’s decision to admit evidence for an abuse of discretion.”); Shren-

Yee Cheng v. Wang, 315 S.W.3d 668, 671–72 (Tex. App.—Dallas 2010, no pet.) (a

court may, but is not required, to appoint an interpreter); TEX. R. CIV. P. 183 (a trial

court “may appoint an interpreter”). A trial court abuses its discretion when it acts

arbitrarily or unreasonably, or without reference to any guiding rules and principles

                                          –2–
of law. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex.

1985); WMC Mortg. Corp. v. Starkey, 200 S.W.3d 749, 752 (Tex. App.—Dallas

2006, pet. denied).

A.    Interpreter

      Before we can address Mr. Moore’s due process challenge, we must first

determine whether it has been preserved for review. To preserve a complaint for

review, the record must show that Mr. Moore made the request or complaint to the

county court in a timely manner, and that the county court either ruled on the request

or refused to do so. See TEX. R. APP. P. 33.1(a). Even constitutional complaints,

including allegations of due process violations, must be raised below or they are not

preserved for appellate review. See In re L.M.I., 119 S.W.3d 707, 711 (Tex. 2003).

Appellants’ pro se status does not relieve them from the preservation-of-error

requirement. See Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (“[P]ro se

litigants are not exempt from the rules of procedure.”); Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978) (“There cannot be two sets of procedural

rules, one for litigants with counsel and the other for litigants representing

themselves.”).

      Appellants do not direct us to any record reference reflecting their request for

the county court to provide an interpreter, motion for an interpreter, objection to the

proceedings because Mr. Moore was unable to hear and required an interpreter for

the deaf, or objection to the court’s failure to provide an interpreter. In other words,

                                          –3–
appellants do not direct us to any evidence where they preserved error regarding the

county court’s failure to appoint an interpreter. See Martinez v. Cherry Ave. Mobile

Home Park, 134 S.W.3d 246, 249 (Tex. App.—Amarillo 2003, no pet.) (appellant

failed to preserve error by not citing “any reference in the record where a motion for

the appointment of an interpreter was presented to the trial court, or where any

complaint about the trial court’s failure to appoint an interpreter was preserved for

our review”); Salmeron v. T-Mobile W. Corp., No. 14-07-00524-CV, 2009 WL

396212, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no pet.) (mem. op.)

(appellant failed to preserve error regarding county court’s failure to appoint

interpreter by not making timely request, objection, or motion). Accordingly,

appellants have failed to preserve error regarding their first issue.

      Even if appellants had preserved error, we would not find the county court

abused its discretion. Appellants cite sections 21.002 and 21.004 of the civil practice

and remedies code for the proposition that the court had a duty to appoint an

interpreter sua sponte. Section 21.002 establishes a deaf party or witness’s

entitlement to an interpreter, and section 21.004 prohibits a court from starting

proceedings until an interpreter is present “[i]f a court is required to appoint an

interpreter.” TEX. CIV. PRAC. & REM. CODE §§ 21.002(a), 21.004. Mere entitlement

to an interpreter, however, does not impose a duty on the trial court to appoint an

interpreter sua sponte. Indeed, the rules and statutes regarding the appointment of

interpreters are permissive when no motion is filed. See, e.g., TEX. R. CIV. P. 183

                                          –4–
(“The court may appoint an interpreter of its own selection . . . .”) (emphasis added);

TEX. GOV’T CODE §§ 57.002(a) (“A court shall appoint a certified court

interpreter . . . for an individual who has a hearing impairment . . . if a motion for

the appointment of an interpreter or provider is filed by a party . . . .”), 57.002(b)

(“A court may, on its own motion, appoint a certified court interpreter . . . for an

individual who has a hearing impairment . . . .”) (emphasis added); see also Shren-

Yee Cheng, 315 S.W.3d at 671–72 (rejecting argument that trial court had duty to

appoint interpreter sua sponte). As previously noted, the record does not reflect that

appellants requested an interpreter.

      Additionally, the record reflects that Mr. Moore was able to participate in the

trial without an interpreter. Specifically, the record reflects that Mrs. Moore heard

and participated in the proceedings. She also apprised Mr. Moore of what was being

said in court. Additionally, the record reflects that Mr. Moore’s hearing was not so

deficient that he could not conduct a witness examination. Indeed, he cross-

examined the property manager without any aids or interpreters. The record also

reflects that the county court made reasonable efforts to ensure Mr. Moore heard the

proceedings by repeating statements and asking certain individuals to speak up.

Thus, any error in not appointing an interpreter was harmless. See Whiteside v. Ford

Motor Credit Co., 220 S.W.3d 191, 194 (Tex. App.—Dallas 2007, no pet.)

(subjecting due process complaint to harmless error analysis). Accordingly, we

overrule appellants’ first issue.

                                         –5–
B.     Property Manager’s Testimony

       In their second issue, appellants contend the trial court erred in admitting the

testimony of appellee’s property manager. According to appellants, the testimony

should have been excluded because it was misleading. Appellants, again, do not

direct us to any portion of the record reflecting an objection to the property

manager’s testimony. Thus, they have failed to preserve error for our review. See

Bay Area Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231, 235 (Tex. 2007)

(“Error is waived if the complaining party allows the evidence to be introduced

without objection.”); TEX. R. APP. P. 33.1(a).

       Regardless, the record does not reflect any error in admitting the testimony.

As the trier of fact in this case, the trial court was the sole judge of the credibility of

the witnesses and the weight to be given their testimony. City of Keller v. Wilson,

168 S.W.3d 802, 819 (Tex. 2005). The trial court may believe all, part, or none of a

witness’s testimony and resolve any inconsistencies. Id. at 819–20. We will not

substitute our judgment for that of the trier-of-fact, so long as the evidence falls

within the zone of reasonable disagreement. Id. at 822.

       The property manager testified that appellants did not pay rent for March,

April, and May of 2020. Appellants contend this was misleading because they paid

rent into the court’s registry. The record also reflects, however, that the county court

asked appellee’s counsel to verify whether any money had been paid into the

registry. Counsel confirmed that appellants had paid $3,400 into the registry, and the

                                           –6–
county court accounted for this amount when rendering its judgment. The trial court

was within its discretion to receive and weigh the property manager’s testimony. See

Wilson, 168 S.W.3d at 819–20. The record reflects that the trial court did just that,

determined that appellants had paid rent into the registry, and properly accounted for

those payments when rendering judgment. Accordingly, we overrule appellants’

second issue.

                                  CONCLUSION

      Appellants failed to preserve error on both of their issues. Regardless, the

record does not reflect any abuse of discretion by not appointing an interpreter for

Mr. Moore and admitting testimony from appellee’s property manager. Accordingly,

we overrule both of appellants’ issues and affirm the trial court’s judgment.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


200637F.P05




                                         –7–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ROBERT M. MOORE AND                            On Appeal from the County Court at
REBECCA MOORE, Appellants                      Law No. 2, Grayson County, Texas
                                               Trial Court Cause No. 2020-2-
No. 05-20-00637-CV           V.                072CV.
                                               Opinion delivered by Justice Partida-
THE BRIDGES ON TRAVIS,                         Kipness. Justices Schenck and
Appellee                                       Osborne participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee THE BRIDGES ON TRAVIS recover its
costs of this appeal from appellant ROBERT M. MOORE AND REBECCA
MOORE.


Judgment entered this 8th day of April 2022.




                                         –8–